Opinión concurrente y disidente emitida por el
Juez Asociado Señor Hernández Denton.
Disiento de las Partes I y II de la opinión del Tribunal y concurro con la Parte III.
*674Al revocar innecesariamente valiosos precedentes, nos colocamos de nuevo en una etapa ya superada de nuestra jurisprudencia interpretativa de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. secs. 3118-3133).
En Román Cruz v. Díaz Rifas, 113 D.P.R. 500, 505 (1982), al expresarnos sobre las características de esta ley especial, dijimos:
No hay duda de que nuestra Asamblea Legislativa, preocupada con la lentitud de los trámites judiciales ordinarios, tuvo el propósito de agilizar los procedimientos de reclamaciones de salarios al aprobar la citada Ley Núm. 2 de 17 de octubre de 1961. Ahora bien, las leyes no se interpretan ni se aplican en el vacío. No todos los casos son iguales; un determinado caso puede requerir un tratamiento distinto al que se le haya dado a otro, por más que éstos parezcan ser iguales. Ante un cuadro de hechos que así lo exigía, hemos sido enérgicos en la interpretación y aplicación de la citada ley especial; ejemplo de ello lo es el caso de Díaz v. Hotel Miramar Corp., 103 D.P.R. 314 (1975). En otras ocasiones, cuando los hechos así lo han requerido, hemos sido más flexibles; constituyen ejemplo de ello los casos de Murphy Lugo v. Atl. So. Insurance Co., 91 D.P.R. 335 (1964), y Srio. del Trabajo v. Tribunal Superior, 91 D.P.R. 864 (1965). (Énfasis suplido.)
Con este precedente en mente, y con el fin de evitar soluciones contradictorias, examinemos el recurso ante nos.
HH
Se trata de una reclamación de indemnización por despido injustificado instada bajo las disposiciones de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.) y la Ley Núm. 2, supra, que establece un procedimiento sumario para reclamaciones por servicios prestados.
El Secretario del Trabajo y Recursos Humanos de Puerto Rico compareció en representación y para beneficio del querellante Nelson Álamo Santini, al amparo de la *675facultad que le concede la citada Ley Núm. 2, supra. Alegó, en síntesis, que el reclamante prestó servicios desde agosto de 1978 para J.C. Penney mediante contrato sin tiempo determinado; que el 12 de abril de 1985 aquél fue despedido de su empleo sin justa causa y que la empresa querellada no le pagó la indemnización que por despido injustificado tenía derecho a recibir a tenor con la Ley Núm. 80, supra.
En su contestación, J.C. Penney admitió que el señor Álamo Santini comenzó a trabajar con la firma el 22 de agosto de 1978, pero negó que fuera despedido sin justa causa. Planteó, además, que el reclamante no tenía derecho a recibir compensación bajo la Ley Núm. 80, supra, debido a que éste renunció a su empleo en el transcurso de una reunión con el gerente de personal de la empresa, mientras recibía una “reprimenda”.
Durante el descubrimiento de prueba, y en contestación a los interrogatorios específicos del querellante en torno a los detalles de la renuncia, la firma querellada reveló los nombres de las personas a quienes el señor Álamo Santini expresó su deseo de renunciar. Se acompañó por escrito el contenido de la reprimenda.
Así las cosas, a cuatro meses de J.C. Penney haber puesto en controversia la justa causa para el despido en su contestación a la querella, y a dos meses de que el Departamento del Trabajo y Recursos Humanos hubiera admitido que conocía de la alegación de despido por ineficiencia,(1) la primera anunció en la conferencia preliminar al juicio su intención de enmendar su contes-tación. Básicamente levantó la defensa de despido justifi-*676cado —en la alternativa de que el tribunal resolviera que el reclamante no renunció— ya que éste observaba un patrón de conducta impropio y rendía su trabajo de forma deficiente. La empresa querellada solicitó además, mediante moción al Tribunal de Distrito, un “permiso para conducir descubrimiento de prueba adicional” y así poder “deponer” al Sr. Josué Ortiz, Investigador de Normas del Departamento del Trabajo y Recursos Humanos, quien fue anunciado como testigo por el Departamento del Trabajo y Recursos Humanos. Ambas solicitudes fueron declaradas con lugar por el Tribunal de Distrito. De dicha resolución el Departamento del Trabajo y Recursos Humanos recurrió al Tribunal Superior vía certiorari, moción que fue declarada no ha lugar por ese foro. El 6 de marzo de 1987 el Departmento del Trabajo y Recursos Humanos presentó ante nos una petición de certiorari y moción en auxilio de jurisdicción. Solicitó la revocación de la resolución dictada por el Tribunal Superior, Sala de Carolina.
El 10 de marzo de este año ordenamos la paralización de los procedimientos hasta que dispusiéramos otra cosa. Dos días después concedimos término a J.C. Penney para que mostrara causa por la cual no debíamos expedir el auto solicitado y revocar al Tribunal Superior. Una vez analizada la comparecencia de las partes, procede resolver contrario a lo intimado.
Si partimos del análisis del texto que precisamente se utiliza en la opinión de la mayoría, en Matos Velázquez v. Proctor Manufacturing Corp., 91 D.P.R. 45, 49-50 (1964), expresamos que lo que perseguía la norma de consolidación de defensas era evitar la proliferación de mociones con anterioridad a la alegación responsiva, de modo que la contienda en su fondo quedara trabada prontamente. Aclaramos, además, que la disposición aludida en la Sec. *6773 de la Ley Núm. 2, según enmendada, 32 L.P.R.A. sec. 3120, no tenía el efecto de impedir que una alegación responsiva fuera enmendada en un caso apropiado. Reconocimos —luego de meditada exposición— que la Regla 13.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, al permitir enmiendas a las alegaciones con el permiso del tribunal, en modo alguno resultaba conflictiva con la precitada See. 3 de la ley especial. Dijimos, en suma, en el propio lenguaje de la opinión:
Al estatuirse en la Ley Núm. 2... que el querellado deberá hacer una sola alegación responsiva en la cual deberá incluir todas sus defensas y objeciones, lo que se requirió es que tanto las defensas afirmativas de la Regla 6.3 como las defensas enumeradas en la Regla 10.2, ... han de presentarse por la parte querellada en una contestación que lo comprenda todo: su respuesta a los méritos del caso y tales defensas o cualquier defensa, dado el carácter sumario de la acción. Se ha querido obviar en estas reclamaciones de salario la dilación inevitable que ocurre cuando a un demandado se le permite, como permiten las reglas ordinarias, levantar distintas defensas y obtener dictamen sobre ellas antes de contestar en los méritos. La idea es que la contienda en su fondo quede trabada prontamente.
...Ningún conflicto existe entre esta Regla 13.1 que presupone alegaciones ya hechas y lo dispuesto en la Sec. 3 de la Ley Núm. 2 que se refiere al modo de alegar distinto en este tipo de acciones judiciales. (Énfasis suplido y escolio omitido.) Matos Velázquez v. Proctor Manufacturing Corp., supra, págs. 49-50.
En otras palabras, bajo'nuestro actual derecho positivo procede confirmar al tribunal de instancia.(2) No estamos ante un caso en el cual debamos permitir que una parte reviva tardíamente una defensa o versión “nueva o diferente *678que no tiene relación alguna con la aducida en la contestación”.
En el caso de epígrafe, la querellada no levantó la defensa de “renuncia” mediante moción aparte antes de alegar. Muy por el contrario, contestó de una sola vez la querella y puso en controversia la justa causa para el despido, trabando la contienda y afectando los propios mé-ritos de la reclamación. Recuérdese que según la Regla 6.2 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, “[l]as nega-ciones impugnarán en lo sustancial las aseveraciones que se niegan”.
Discrepo fraternalmente del Tribunal por entender que no hay realmente una distinción significativa entre el caso de autos y el de Matos Velázquez v. Proctor Manufacturing Corp., supra. Tanto en éste como en el presente caso, el permiso para enmendar la contestación ciertamente beneficia al demandante en la medida que le informa antes del juicio de cierta alegación responsiva lo que lo coloca “en mejores condiciones para sostener con prueba su recla-mación, o prepararse para impugnar la prueba en tal sentido”. íd., pág. 51. La única diferencia es que en Matos Velázquez v. Proctor Manufacturing Corp., supra, la demandada solicitó permiso para presentar una contes-tación enmendada con el fin de alegar en la afirmativa que el demandado era un “ejecutivo”, y .aquí la defensa es la de “despido justificado”.
Estamos de acuerdo con que los obreros de nuestro país merecen y necesitan la tutela jurídico-procesal de la Ley Núm. 2, supra. Dicha ley obedece al deseo de lograr la mayor rapidez posible en la sustanciación y decisión de los pleitos en que está presente este género de reclamaciones laborales. Por ello, compartimos el criterio de nuestra jurisprudencia que favorece la eliminación de las fases, momentos y actos del proceso que sean incompatibles con *679el carácter sumario del procedimiento establecido. Díaz v. Hotel Miramar Corp., 103 D.P.R. 314, 321 (1975).
Sin embargo, la decisión del Tribunal contrasta marcadamente con nuestros mejores precedentes en la materia. “En su sentido literal y espiritual la clave del párrafo de la ley que nos ocupa para resolver si determinado trámite ordinario del cuerpo de reglas procesales civiles... cubre o no al procedimiento especial se logra examinando y determinando si la regla envuelta resulta conflictiva o contraria con alguna disposición específica de la ley especial y con el carácter sumario del procedimiento.” Díaz v. Hotel Miramar Corp., supra, pág. 321.
Bajo este enfoque en el pasado hemos resuelto que no existe conflicto entre la ley especial y la Regla 13.2 de Procedimiento Civil en lo referente a las enmiendas de las alegaciones para conformarlas a la prueba, Srio. del Trabajo v. Vélez, 86 D.P.R. 585 (1962); las Reglas 6.3 y 10.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, sobre consolidación de defensas con relación a la Regla 13.1 en lo relativo al permiso para enmendar las alegaciones, Matos Velázquez v. Proctor Manufacturing Corp., supra; la Regla 49.2 sobre relevo de sentencia, Murphy Lugo v. Atl. So. Insurance Co., 91 D.P.R. 335 (1964); Srio. del Trabajo v. Tribunal Superior, 91 D.P.R. 864 (1965).
En todos estos casos optamos por el enfoque flexible de acuerdo con los hechos de cada caso, porque nos pareció acomodada a una concepción más dinámica y útil de la Ley Núm. 2, supra. Este enfoque ha permitido que el procedimiento especial, en su totalidad, permita al patrono las oportunidades básicas de defensa que comprende el debido proceso de ley y, por ende, que dicho procedimiento haya sobrevivido los ataques de índole constitucional. Landrum Mills Corp. v. Tribunal Superior, 92 D.P.R. 689 (1965).
*680La alternativa que permite una enmienda a las alegaciones, antes del juicio, sobre todo si la conferencia preliminar al juicio se celebra temprano en el proceso, redunda en beneficio de todos. Con sólo una lectura del texto de la Regla 37.1 (32 L.P.R.A. Ap. III) es fácil comprobar que ésta en modo alguno resulta incompatible con la ley especial.(3) Muy por el contrario, adaptada a los fines que persigue esta legislación laboral, puede proporcionar un recurso procesal adecuado para reducir las dilaciones innecesarias que genera todo proceso de naturaleza contenciosa, sea sumario u ordinario. Desde su vertiente de enmiendas a las alegaciones, la pronta celebración de este tipo de conferencia permite la elaboración de un cuadro claro de los hechos y de la prueba con que cuentan las partes, lo que permite al juzgador detectar desde temprano las posibilidades que tienen las partes de prevalecer conforme al derecho aplicable.
La ratio dicidendi de la opinión mayoritaria implica igualmente la revocación de Srio. del Trabajo v. Vélez, supra. Sería ilógico pensar que la Ley Núm. 2, supra, impide —desde el punto de vista de la economía procesal— una enmienda a las alegaciones para incorporar una defensa que es conocida por la demandante antes del juicio, pero permite que éstas sean enmendadas por la prueba en el *681juicio, con las consiguientes posposiciones que este tipo de incidente genera.
El Departamento del Trabajo y Recursos Humanos no ha podido demostrar perjuicio con la enmienda solicitada. Fue éste el que quiso centrar con su interrogatorio la controversia en torno a la renuncia. Sin embargo, desde un principio, el litigio quedó igualmente trabado en torno a las causas del despido. De hecho, es imposible litigar el asunto de la renuncia del empleado sin entrar en la cuestión de la “reprimenda” por conducta impropia que éste recibió durante la reunión con el gerente de personal de la querellada. Dicho asunto constituye evidencia pertinente e inseparable de la cuestión de la renuncia. La misma prueba que la recurrente intenta presentar en evidencia —las cartas de amonestación que recibiera de J.C. Penney(4) conducentes a probar que ocurrió el despido— será la prueba que la empresa utilizará en la alternativa para demostrar los hechos que dieron lugar al mismo y probar que estuvo justificado.
En otra palabras, el efecto de la enmienda no varía el tipo de prueba tanto documental como testifical en el caso. Por lo tanto, en ausencia de cualquier elemento de sorpresa o dilación, la enmienda solicitada, y así concedida por el tribunal, era permisible.
En resumen, no es buena la norma adoptada por la mayoría de este Tribunal en el sentido de que “los tribunales de instancia no deberán permitir que una parte querellada enmiende su contestación a la querella para adicionar nuevas defensas afirmativas”. (Énfasis omitido.) Dicha postura categórica es contraria a nuestra jurisprudencia sobre la Ley Núm. 2, supra. Además, como vimos, el caso de epígrafe es particularmente desfavorable para iniciar el *682cambio de orientación que se propone. Recuérdese que las leyes no se interpretan ni se aplican en el vacío. No todos los casos son iguales; un determinado caso puede requerir un tratamiento distinto al que se le haya dado a otro, por más que éstos parezcan ser iguales”. Román Cruz v. Díaz Rifas, supra, pág. 505.
HH I — I I — I
Por último, concurro con la Parte III de la opinión del Tribunal.
La naturaleza privilegiada y confidencial de la información del Departamento del Trabajo y Recursos Humanos se perdió una vez que la agencia anunció a un testigo para declarar sobre estas mismas materias.
Procede, por estos fundamentos, confirmar la resolución del tribunal a quo en la medida que permitió el descubrimiento de prueba adicional.

(1)Es preciso aclarar, para mejor comprensión del verdadero trasfondo procesal del pleito, que ya para el 3 de julio de 1986, es decir, más de dos meses antes de la celebración de la conferencia preliminar entre abogados, la representación legal del Departamento del Trabajo y Recursos Humanos tenía conocimiento de la alegación de despido por ineficiencia. Así lo admitió en carta que enviara al abogado de J.C. Penney.


(2) No ha habido modificación legislativa en relación con este asunto desde Matos Velázquez v. Proctor Manufacturing Corp., supra.



(3)“37.1. Conferencia

“En cualquier pleito el tribunal podrá, en el ejercicio de su discreción, ordenar a los abogados de las partes que comparezcan a una conferencia para considerar: “(a) La simplificación de las cuestiones litigiosas;
“(b) La necesidad o conveniencia de enmendar las alegaciones;
“(c) La posibilidad de obtener admisiones de hechos y de documentos en evitación de prueba innecesaria;
“(d) La revelación de la identidad de los testigos que se espera utilizar en el juicio y la limitación del número de testigos peritos;
“(e) La conveniencia de someter preliminarmente cuestiones litigiosas a un comisionado para sus determinacioñes de hecho;
“(f) Cualesquiera otras medidas que puedan facilitar la más pronta terminación del pleito.” (Énfasis suplido.)


(4) Así consta en el Informe sobre Conferencia Preliminar entre Abogados, pág. 3, como estipulación de las partes.